Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a second non-final office action in response to communication received on 1/21/2022. Claims 15 and 17-23 have been examined in this application.  
Response to Amendments
2.	Applicant’s cancellation of claims 1-14 and 16 are acknowledged.  Applicant’s addition of new claims 17-23 is acknowledged. 
Response to Arguments 
3. 	Applicant’s amendments and arguments to overcome the previous grounds of rejection in the Non-Final Office Action dated 10/18/2021 are acknowledged.  All previous grounds of rejection have been withdrawn in view of the arguments and amendments. 
4.	With respect to subject matter overcoming the prior art section on page 2 of the Non-Final Office Action dated 10/18/2021, this has also been withdrawn in view of the prior art reference Feadler et al. (United States Patent Application Publication Number: US 2013/0304580).  This Feadler reference is prior art based on the priority date of the presentation application being 2/15/2017 (see priority section below why the present 
	It is additionally noted that while Feadler et al. (United States Patent Application Publication Number: US 2013/0304580) is referenced as “related to” in Application’s specification (see page 1 “The present application is related to U.S. Patent Application Serial No. 13/748,023, entitled "Systems and Methods for Providing Timely Advertising to Portable Devices", filed January 23, 2013, which also claims the benefit of the '768 provisional application and which is incorporated herein by reference in its entirety for all purposes.”), the present application is nowhere in the file wrapper referenced as a continuation, continuation in part, or divisional for example of that application so it’s not part of the priority chain for the present application. 
	Accordingly a rejection with respect to this patent application publication, Feadler et al. (United States Patent Application Publication Number: US 2013/0304580), in view of the priority date of the current claims must be made as it is published more than a year prior to the priority date of the present application. 
Priority
5. 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)
or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not
complied with one or more conditions for receiving the benefit of an earlier filing date
under 35 U.S.C. 120 as follows:
	The later-filed application must be an application for a patent for an invention
which is also disclosed in the prior application (the parent or original nonprovisional
application or provisional application). The disclosure of the invention in the parent
application and in the later-filed application must be sufficient to comply with the

except for the best mode requirement. See Transco Products, Inc. v. Performance
Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No., fails to provide
adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA 
35 U.S.C. 112, first paragraph for one or more claims of this application.
In particular, the Examiner has reviewed again the corresponding prior
filed applications for support of the claims as filed.
	The Examiner does not find support for the independent claim 15 or 20 in either
applications 13894292 or 61646768. Particularly neither include details found in the independent claims as recited of: 
	 media content on the display screen by painting a view on the display screen
subsequent to activation of a predefined button wherein execution of a second activity
invoked subsequent to the activation of the predefined button is delayed by a predefined
delay enforced by the operating system, wherein the painting the view is not delayed by the
operating system subsequent to activation of the predefined button; and invoke,
simultaneous to the painting the view, a backing Activity behind the view on a z-axis of the
display screen wherein execution of the backing Activity is subject to the predefined delay
	Further, neither applications 13894292 or 61646768 teach claims dependent 17-18 or 21-22.
	Therefore the purposes of this examination, the priority date of all claims in the
response filed 1/21/2022 is the filing date of the present application 15433959 dated 2/15/2017.
	Examiner's note: Priority is claim by claim and not limitation by limitation.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Feadler et al. (United States Patent Application Publication Number: US 2013/0304580) further in view of Best Practices for Memory Optimization on Android Internet Archive Capture date of 3-18-2015.

	As per claim 15, Feadler et al. teaches A communication device comprising: (see paragraph 0041, Examiner’s note: application installed on a user device). 
	 a processor; (see paragraph 0041, Examiner’s note: application installed on a user device).
	 a display screen; (see paragraph 0041 and Figure 2, Examiner’s note: client device 110 includes a display 250). 
	and a memory coupled to the processor, the memory containing program code, an application program, (see paragraphs 0041, 0118, and 0120, Examiner’s note: software running on a processor to perform functions). 
	and an activity-based operating system wherein the application program uses a plurality of activities associated with a plurality of display windows and wherein ones of the plurality of activities can start other ones of the plurality of activities wherein the program code, when executed by the processor, causes the processor to:  (see paragraphs 0021 and 0028, Examiner’s note: windows where a user can interact to do something like dial a phone, take a photo, send an email or view a map). 
	receive an indication of a state transition of a first activity of the plurality of activities; and execute, in response to the indication, the program code in order to:  monitor, by inspecting status information provided by the operating system, a memory state of the operating system in order to determine a user interface state associated with the first activity;  determine whether the first activity is finishing based at least in part on the user interface state; (see paragraphs 0099-0107, 0027-0028, and Figures 6B and 6C, Examiner’s note: paragraphs 0099-0107 discuss Figures 6B and 6C by discussing the various types of status information that can be provided related to an activity finishing (see reference characters 645, 655, 660, 665, and 670).  Paragraph 0027 discusses the client application of the present application monitors the operating system, and paragraph 0028 discusses that Figures 6B and 6C are a method of determining when an activity is finishing). 
	and display, upon determining the first activity is finishing and that a predetermined condition exists, (see paragraph 0006, Examiner’s note: advertisement display routine displays the advertisement only upon determining that the state of the activity and the state of the portable device are characterized by one or more predetermined conditions). 
	 media content on the display screen by painting a view on the display screen subsequent to activation of a predefined button wherein execution of a second activity invoked subsequent to the activation of the predefined button is delayed by a predefined delay enforced by the operating system, wherein the painting the view is not delayed by the operating system subsequent to activation of the predefined button;  and invoke, simultaneous to the painting the view, a backing Activity behind the view on a z-axis of the display screen wherein execution of the backing Activity is subject to the predefined delay (see paragraphs 0109-0113, Examiner’s note: teaches a technique to work around a five second android operating system delay that is enforced upon activity launches after the home button is pressed.  At stage 705, the client application 264 simultaneously (or nearly simultaneously) paints a view on the display 250 and invokes a z-axis activity behind the view. At stage 710, the android operating system delays the launching of the z-axis activity, but the view containing the advertisement is not delayed). 
	While Feadler is clearly in the field of measuring status information from operating systems to determine if an activity is finishing to provide an ad (see paragraph callbacks. 
	However, Best Practices for Memory Optimization on Android which is in
the art of best practices for memory usage for Android OS systems (see page 8) teaches that status information received are callbacks (see pages 9 and 14, Examiner's note: if the user navigates to a different application and all of the interface components of the app are hidden, the app receives on Trim Memory() call back.  Further teaches Onpause are callbacks).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Feadler with the aforementioned teachings from  Best Practices for Memory Optimization on Android with the motivation of using known techniques like callbacks to determine the state of the computer (see Best Practices for Memory Optimization on Android pages 9 and 14),  when Feadler practically suggests as much by using onpause calls to determine  state of the computer (see Feadler et al. paragraphs 0093-0094) and determining the status of the computer through various routines (see Feadler et al. paragraphs 0099-0107) are both known. 
	As per claim 17, Feadler et al. teaches
	wherein the program code to monitor by inspecting status information includes program code to inspect a value of a status information (see paragraphs 0099-0107, 0027-0028, and Figures 6B and 6C, Examiner’s note: paragraphs 0099-0107 discuss 
	Feadler does not expressly teach wherein the program code to monitor callbacks includes program code to inspect a value of a onTrimMemory callback. 
	However, Best Practices for Memory Optimization on Android which is in
the art of best practices for memory usage for Android OS systems (see page 8),
teaches wherein the program code to monitor callbacks includes program code to inspect a value of a onTrimMemory callback (see pages 9 and 14, Examiner's note: if the user navigates to a different application and all of the interface components of the app are
hidden, the app receives on Trim Memory ()call  back. Further teaches Onpause are callbacks).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Feadler in view of Best Practices for Memory Optimization on Android with the aforementioned teachings from Best Practices for Memory Optimization on Android with the motivation of using known memory saving Android functions to determine the current state of the computer like content is hidden (see Best Practices for Memory Optimization on Android pages 9 and 14), when providing ads based on the current state of the computer is known (see Feadler  paragraphs 0099-0107 and abstract).
	As per claim 18, Feadler et al. teaches 
	wherein the code to inspect includes code to identify user state changes (see paragraphs 0099-0107, 0027-0028, and Figures 6B and 6C, Examiner’s note: paragraphs 0099-0107 discuss Figures 6B and 6C by discussing the various types of status information that can be provided related to an activity finishing (see reference characters 645, 655, 660, 665, and 670).  Paragraph 0027 discusses the client application of the present application monitors the operating system, and paragraph 0028 discusses that Figures 6B and 6C are a method of determining when an activity is finishing).
	Feadler does not expressly teach wherein the code to inspect includes code to identity TRIM_MEMORY_UI_HIDDEN as the value. 
	However, Best Practices for Memory Optimization on Android which is in
the art of best practices for memory usage for Android OS systems (see page 8),
teaches wherein the code to inspect includes code to identity TRIM_MEMORY_UI_HIDDEN as the value (see pages 9 and 14, Examiner's note: if the user navigates to a different application and all of the interface components of the app are
hidden, the app receives on Trim Memory ()call  back. Further teaches Onpause are callbacks).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Feadler in view of Best Practices for Memory Optimization on Android with the aforementioned teachings from Best Practices for Memory Optimization on Android with the motivation of using known memory saving Android functions to determine the current state of the computer like content is hidden (see Best Practices for 
	As per claim 19, Feadler et al. teaches 
	wherein the predetermined condition includes a condition that a second activity of the application program is not being invoked (see paragraphs 0058 and 0105, Examiner’s note: determine a new activity is being launched and therefore not provide ads). 
	As per claim 20, Feadler et al. teaches A method of displaying media content on a display screen of a communication device, the communication device including a processor, (see abstract and paragraph 0041, Examiner’s note: displaying ads on a client device based on determining an activity is finishing). 
	a memory including program code, an application program, (see paragraphs 0041, 0118, 0120, Examiner’s note: software running on a processor to perform functions).
	and an activity-based operating system wherein the application program uses a plurality of activities associated with a plurality of display windows and wherein ones of the plurality of activities can start other ones of the plurality of activities, the method comprising: (see paragraphs 0021 and 0028, Examiner’s note: windows where a user can interact to do something like dial a phone, take a photo, send an email or view a map).
receiving an indication of a state transition of a first activity of the plurality of activities; executing, by the processor and in response to the indication, the program code in order to: monitor, by inspecting status information provided by the operating system, a memory state of the operating system in order to determine a user interface state associated with the first activity;  determine whether the first activity is finishing based at least in part on the user interface state; (see paragraphs 0099-0107, 0027-0028, and Figures 6B and 6C, Examiner’s note: paragraphs 0099-0107 discuss Figures 6B and 6C by discussing the various types of status information that can be provided related to an activity finishing (see reference characters 645, 655, 660, 665, and 670).  Paragraph 0027 discusses the client application of the present application monitors the operating system, and paragraph 0028 discusses that Figures 6B and 6C are a method of determining when an activity is finishing).
 and displaying, upon determining the first activity is finishing and that a predetermined condition exists, (see paragraph 0006, Examiner’s note advertisement display routine displays the advertisement only upon determining that the state of the activity and the state of the portable device are characterized by one or more predetermined conditions).
	media content on the display screen by painting a view on the display screen subsequent to activation of a predefined button wherein execution of a second activity invoked subsequent to the activation of the predefined button is delayed by a predefined delay enforced by the operating system, wherein the painting the view is not delayed by the operating system subsequent to activation of the predefined button; and invoking, simultaneous to the painting the view, a backing Activity behind the view on a z-axis of the display screen wherein execution of the backing Activity is subject to the predefined delay (see paragraphs 0109-0113, Examiner’s note: teaches a technique to work around a five second android operating system delay that is enforced upon activity launches after the home button is pressed.  At stage 705, the client application 264 simultaneously (or nearly simultaneously) paints a view on the display 250 and invokes a z-axis activity behind the view. At stage 710, the android operating system delays the launching of the z-axis activity, but the view containing the advertisement is not delayed). 
	While Feadler is clearly in the field of measuring status information from operating systems to determine if an activity is finishing to provide an ad (see paragraph 0028 and abstract and Figure 6), Feadler does not expressly disclose that status information received are callbacks. 
	However, Best Practices for Memory Optimization on Android which is in
the art of best practices for memory usage for Android OS systems (see page 8), that status information received are callbacks (see pages 9 and 14, Examiner's note: if the user navigates to a different application and all of the interface components of the app are hidden, the app receives on Trim Memory() call back.  Further teaches Onpause are callbacks).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Feadler with the aforementioned teachings from  Best Practices for Memory Optimization on Android 
As per claim 21, Feadler teaches
	wherein the program code to monitor by inspecting status information includes program code to inspect a value of a status information (see paragraphs 0099-0107, 0027-0028, and Figures 6B and 6C, Examiner’s note: paragraphs 0099-0107 discuss Figures 6B and 6C by discussing the various types of status information that can be provided related to an activity finishing (see reference characters 645, 655, 660, 665, and 670).  Paragraph 0027 discusses the client application of the present application monitors the operating system, and paragraph 0028 discusses that Figures 6B and 6C are a method of determining when an activity is finishing).
	Feadler does not expressly teach wherein the program code to monitor callbacks includes program code to inspect a value of a onTrimMemory callback. 
	However, Best Practices for Memory Optimization on Android which is in
the art of best practices for memory usage for Android OS systems (see page 8),
teaches wherein the program code to monitor callbacks includes program code to inspect a value of a onTrimMemory callback (see pages 9 and 14, Examiner's note: if the user

hidden, the app receives on Trim Memory ()call  back. Further teaches Onpause are callbacks).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Feadler in view of Best Practices for Memory Optimization on Android with the aforementioned teachings from Best Practices for Memory Optimization on Android with the motivation of using known memory saving Android functions to determine the current state of the computer like content is hidden (see Best Practices for Memory Optimization on Android pages 9 and 14), when providing ads based on the current state of the computer is known (see Feadler  paragraphs 0099-0107 and abstract).
As per claim 22,  Feadler teaches
	wherein the code to inspect includes code to identify user state changes (see paragraphs 0099-0107, 0027-0028, and Figures 6B and 6C, Examiner’s note: paragraphs 0099-0107 discuss Figures 6B and 6C by discussing the various types of status information that can be provided related to an activity finishing (see reference characters 645, 655, 660, 665, and 670).  Paragraph 0027 discusses the client application of the present application monitors the operating system, and paragraph 0028 discusses that Figures 6B and 6C are a method of determining when an activity is finishing).
	Feadler does not expressly teach wherein the code to inspect includes code to identity TRIM_MEMORY_UI_HIDDEN as the value. 
	However, Best Practices for Memory Optimization on Android which is in

teaches wherein the code to inspect includes code to identity TRIM_MEMORY_UI_HIDDEN as the value (see pages 9 and 14, Examiner's note: if the user navigates to a different application and all of the interface components of the app are
hidden, the app receives on Trim Memory ()call  back. Further teaches Onpause are callbacks).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Feadler in view of Best Practices for Memory Optimization on Android with the aforementioned teachings from Best Practices for Memory Optimization on Android with the motivation of using known memory saving Android functions to determine the current state of the computer like content is hidden (see Best Practices for Memory Optimization on Android pages 9 and 14), when providing ads based on the current state of the computer is known (see Feadler  paragraphs 0099-0107 and abstract).
As per claim 23, Feadler teaches 
	wherein the predetermined condition includes a condition that a second activity of the application program is not being invoked (see paragraphs 0058 and 0105, Examiner’s note: determine a new activity is being launched and therefore not provide ads).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Kim (United States Patent Application Publication Number: US
2012/0197727) teaches providing ads based on the execution environment of an

	b.	Grigoriev et al. (United States Patent Application Publication Number: US 2012/0253939) teaches one or more policies for providing ads based on user interface changes (see abstract) 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621